Citation Nr: 1311331	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  11-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1983 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

On the June 2011 VA Form 9, the Veteran requested a Board hearing to be held by videoconference in connection with the appeal.  Review of the record reveals that a Board hearing was never scheduled for the Veteran, and there is no correspondence in the record to show that the Veteran no longer desires a Board hearing.  Because the Veteran has not yet been scheduled or afforded the opportunity to appear for a Board hearing, a remand to satisfy the hearing request is warranted.  Board videoconference hearings are scheduled by the RO, and the Board is remanding the case for that purpose.  See 38 C.F.R. §§ 20.700, 20.704(a) (2012). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, DC, as the docket permits, in the order that the request was received.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  

The purpose of this REMAND is to satisfy a hearing request.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


